760 N.W.2d 489 (2009)
Terri KRONBERG, Plaintiff-Appellee,
v.
Thomas K. MATHEW, M.D., d/b/a Urology Center, Defendant-Appellant, and
Konda B.C. Mouli, M.D., d/b/a Urology Center, Emma L. Bixby Medical Center, and Lenawee Health Alliance, Inc., Defendants.
Docket No. 137544. COA No. 274867.
Supreme Court of Michigan.
February 24, 2009.

Order
On order of the Court, the application for leave to appeal the September 11, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.